Smith, C. J.
(concurring). Appellee’s presence on the train on the occasion in question was not the cause of his injury, but was merely a condition thereof, without the existence of which he could not have been injured. That he was aboard the train in violation of a statute does not change the situation. His presence thereon, though unlawful, was still simply a condition, and not the cause, of his injury; and, as I understand the law, the rule is that no act of a party injured, whether carefully or negligently, lawfully or unlawfully done, which is merely a condition, and not a contributing cause, of his injury, will bar a recovery therefor. Appellee did not for the time being forfeit all right to the protection of the law against injury to his person merely because, at the time he was injured, he was engaged in the commission of a criminal *889act, for the law never places any one at the mercy of another.
An examination of the opinion in Western Union Telegraph Co. v. McLaurin, 108 Miss. 273, 66 So. 739, L. R. A. 1915C, 487, indicates that the court did not intend to violate this rule in deciding that case, and it may be that it can be distinguished from the one at bar, a question I shall not here undertake to determine. I concur, ’ therefore, in holding that the judgment of the court below should be affirmed.